DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 9/140/21. By virtue of this amendment, claims 1-20 are cancelled and claims 41-45 are newly added, thus, claims 21-45 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-45 are rejected under 35 U.S.C. 103 as being unpatentable over by Roimela Kimmo (EP 3046397A1).
Regarding claim 21, Roimela Kimmo obviously disclose or capable of performing that, a method of controlling the light output of a light fixture(see figure 4, light source(420)), the method comprising: detecting, by one or more control devices(figure 1, an electronic apparatus(10) which includes a processor(11), paragraphs [0057-0065]), the presence of a user(402,404) in or near a space illuminated by a light fixture(420) based on one or more signals indicative of presence of the user (402, 404) in or near the space(figure 4, paragraphs [0078-0089]); and (figures 1  and figure 4 for lighting controller, paragraph[0083]), (figures 4, 6A-6D, paragraphs [0103-0116]); and responsive to detecting the presence of the user in or near the space: accessing, by the one or more control devices, data associated with a defined light profile associated with the user(402, 404), and controlling, by the one or more control devices, a light output of the light fixture(420) in accordance with the data associated with the defined light profile associated with the user by adjusting, by the one or more control devices, an intensity or 
Regarding claim 22, Roimela Kimmo disclose wherein the light profile specifies an adjustment to one or more parameters of the light output of the light fixture as a function of time. Figures 6A-6S, paragraphs [0111-0112]).
Regarding claim 23, Roimela Kimmo disclose wherein the one or more parameters of the light output comprise the color temperature of the light output. Paragraph [0080].
Regarding claim 24, Roimela Kimmo disclose wherein the one or more parameters comprise the  intensity of the light output. Paragraph [0080].
Regarding claim 25, Roimela Kimmo disclose wherein the accessing, by the one or more control devices, the data associated with the defined light profile associated with the user comprises obtaining data indicative of a first light profile and data indicative of a second light profile that is different than the first light profile. Figures 4, 6A-11.
Regarding claim 26, Roimela Kimmo disclose further comprising: determining, by the one or more control devices, a blended light profile based on the first light profile and the second light profile. Figures 4, 6A-6D, paragraphs [0112-0113].
Regarding claim 27, Roimela Kimmo disclose wherein the controlling, by the one or more control devices, the light output of the light fixture includes adjusting a power distribution among a plurality of light sources of the light fixture according to the blended light profile. Paragraphs [0112-0113].
Regarding claim 28, Roimela Kimmo disclose wherein the data associated with the defined light profile associated with the user is obtained from a remote device associated with the user via a communication interface. Figures 1 and 8-11.

Regarding claim 30, Roimela Kimmo obviously disclose or capable of performing that, a control device comprising: a memory(12) for storing at least one defined light profile associated with a user(see figures 8-10), and a processor (11) for programmed to: detect, by one or more control devices, the presence of a user  in or near a space illuminated by a light fixture(figure 4, 420) based on one or more signals indicative of presence of the user (402, 404) in or near the space(room) (figures 4, 6A-6D, paragraphs [0103-0116]); and responsive to detecting the presence of the user in or near the space(figures 4, 8-11): access  data associated with a defined light profile associated with the user profile (figures 1  and figure 4 for lighting controller, paragraph[0083]); and control a light output of the light fixture(420) in accordance with the data associated with the defined light profile associated with the user by adjusting an intensity or color temperature(paragraph [0083]), of the light output of the light fixture according to the defined light profile associated with the user(figures 5A-10). Also see figures 7A-11 and paragraphs [0117-0184].
Regarding claim 31, Roimela Kimmo disclose wherein the defined light profile associated with the user specifies an adjustment in one or more parameters of the light output of the light fixture as a function of time. Figures 4. 5A-5C, 6A-6D, paragraphs [0096-0116].
Regarding claim 32, Roimela Kimmo disclose wherein the data associated with the defined light profile associated with the user is obtained from a remote device via a communication interface. Figure 1.
Regarding claim 33, Roimela Kimmo disclose wherein the remote device is located in or near the space. Figure 1 and 4.

Regarding claim 35, Roimela Kimmo disclose further comprising obtaining a signal indicative of a real time clock. Paragraphs [0096-0097] for period of time.
Regarding claim 36, Roimela Kimmo obviously disclose or capable of performing that, a light fixture comprising: a light source(figure 4, 420); a power circuit; and a control device (figure 1, 10) configured to: detect  the presence of a user(402,404) in or near a space(room, figure 4) illuminated by the light fixture based on one or more signals indicative of the presence of the user(402, 404) near the space; and in response to detecting the presence of the user near the space: access data associated with a defined light profile associated with the user(figures 8-10), and control a light output of the light fixture in accordance with the data associated with the defined light profile associated with the user by adjusting an intensity or color temperature of the light output of the light fixture( paragraph [0083], also see figures 5A-5C, 6A-6D, for paragraphs [0096-0116]) according to the defined light profile associated with the user. Also see figures 7A-11 and paragraphs [0117-0184].
Regarding claim 37, Roimela Kimmo disclose wherein the defined light profile associated with the user specifies an adjustment in one or more parameters of the light output of the light lighting fixture as a function of time. Figures 4-10. 
Regarding claim 38, Roimela Kimmo disclose wherein the defined light profile associated with the user is selected from among a first light profile associated with a first user and a second light profile associated with a second user that is different from the first user. Figures 4-10.
Regarding claim 39, Roimela Kimmo disclose wherein the data associated with the defined light profile associated with the user is obtained from a remote device located in or near the space via a communication interface. Figures 1, 6-10.

Regarding claim 41, Roimela Kimmo disclose wherein the defined light profile associated with the user provides a light output that is adjusted over time based at least in part on a circadian rhythm of a living organism exposed to the light fixture. . Figures 1, 4-10.
Regarding claim 42, Roimela Kimmo disclose wherein the defined light profile associated with the user specifies increasing color temperature for a period of time following sunrise. Paragraph [0083].
Regarding claim 43, Roimela Kimmo disclose  wherein the defined light profile associated with the user specifies: increasing color temperature for a first period of time following sunrise; and decreasing color temperature from the end of the first period of time until a point on the defined light profile that represents sunset. Figures 1, 4-10,
Regarding claim 44, Roimela Kimmo disclose wherein the defined light profile associated with the user specifies: increasing color temperature for a first period of time following sunrise; decreasing color temperature from the end of the first period of time until a point on the defined light profile that represents sunset; and increasing color temperature, from the point on the defined light profile that represents sunset, for a second period of time that is the same length or shorter than the first period of time. Figures 4-10, paragraphs [0096-0097].
Regarding claim 45, Roimela Kimmo disclose wherein the defined light profile associated with the user provides a light output that is adjusted over time such that the light simulates a color temperature change of natural light over the course of at least a portion of a day-to-night cycle. Figures 4-10, paragraphs [0096-0097].

Citation of pertinent prior art

Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844